                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    DONALD GERARD CROCHET,                                                      CIVIL ACTION
       Plaintiff

    VERSUS                                                                      NO. 18-13793

    KRISTINE RUSSELL, ET AL.,                                                   SECTION: “E”
        Defendants


                                     ORDER AND REASONS

        Before the Court is a Report and Recommendation issued by Magistrate Judge

Michael North recommending Plaintiff Donald Crochet’s complaint, insofar as it can be

construed as a request for habeas corpus relief, be dismissed without prejudice, and

further recommending Plaintiff’s claims under 42 U.S.C. §1983 be dismissed with

prejudice. 1 Petitioner objected to the magistrate judge’s Report and Recommendation. 2

For the reasons that follow, the Court ADOPTS the Report and Recommendation as its

own and hereby DISMISSES Plaintiff’s complaint. 3

                                           BACKGROUND

        Plaintiff Donald Gerard Crochet, pro se, was confined at the Lafourche Parish

Detention Center 4 following his conviction in August 2018 for possession of child

pornography and possession with intent to distribute marijuana in the Seventeenth

Judicial District Court for the Parish of Lafourche. On January 28, 2019, Plaintiff filed the

instant complaint, filled out on a form to be used by a prisoner in filing a complaint under

the Civil Rights Act, 42 U.S.C. § 1983, 5 against Defendants, Lafourche Parish District


1 R. Doc. 8.
2 R. Doc. 10.
3 R. Doc. 5.
4 Id. at 2.
5 R. Doc. 5. Plaintiff initially filed a complaint on December 14, 2018 that was deemed deficient. R. Doc. 1.


                                                      1
Attorney Kristine Russell, Assistant District Attorney Rene Gautreaux, Detective Jeff

Chamberlain of the Lafourche Parish Sheriff's Office, Deputy Clay Blanchard of the

Lafourche Parish Sheriff’s Office, Frank Garcia of the Louisiana State Police, and former

District Attorney Camille Morvant, II. 6 In his complaint, Plaintiff complains of the legality

of the searches that uncovered the physical evidence that led to his conviction 7 and the

thoroughness and withholding of the State’s forensic computer analysis. 8 He further

complains of the effectiveness of his attorney, the presentation of false testimony, and the

sufficiency of the evidence that was presented at his trial. 9 Defendants have not filed an

answer.

           The Magistrate Judge’s Report and Recommendation was filed on February 5,

2019. 10 Plaintiff filed an objection to the Report and Recommendation on March 14, 2019.

In his objection, Plaintiff reviews many of his chief complaints, and, with respect to his

complaint regarding the legality of the searches that uncovered the physical evidence that

led to Plaintiff’s conviction, adds: “confidential informant . . . rented my room from me

and set me up knowing I never sold drugs [and] never had a history of selling drugs.” 11

                                       LEGAL STANDARD

           In reviewing the Magistrate Judge’s Report and Recommendations, the Court

must review de novo any of the Magistrate Judge’s conclusions to which a party has

specifically objected. 12 The Court needs only to review the portions of the report to which



6 R. Doc. 5 at 1, 4.
7 Id. at5. The Court notes purported Fourth Amendment violations were unsuccessfully litigated by Plaintiff
prior to trial. State v. Crochet, 200 So.3d 370 (La. 2016), cert. denied, 137 S.Ct. 1583 (2017).
8 Id. at 5-6.
9 Id. at 6.
10 R. Doc. 8.
11 R. Doc. 10 at 1.
12 See 28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of
the report or specified proposed findings or recommendations to which an objection is made.”).

                                                    2
there are no objections to determine whether they are clearly erroneous or contrary to

law. 13

                                      LAW AND ANALYSIS

I.        Habeas Corpus Relief

          The Court’s “first task is to determine if [Plaintiff’s] suit, although labeled a § 1983

action, is in reality a habeas corpus action subject to the exhaustion requirements of 28

U.S.C. s 2254(b).” 14 “While a complainant in a § 1983 action who is not eligible for habeas

corpus relief is not generally required to exhaust state remedies, [the Fifth Circuit] has

made clear that when the suit in reality is challenging the validity of the conviction it

amounts to a habeas corpus action and the party must have exhausted state remedies.” 15

          “When a state prisoner attacks the fact or length of his confinement, the

appropriate cause of action is a petition for habeas corpus, even though the facts of the

complaint might otherwise be sufficient to state a claim under § 1983.” 16 The Supreme

Court has explained: “by allowing a prisoner to challenge his confinement under a § 1983

suit in federal court, Congress’ intent that the states be given the first chance to decide

such suits would be frustrated.” 17 Therefore, “[a]lthough a state prisoner may generally

bring a claim for damages under § 1983 without first exhausting state remedies, ‘where

the basis of the claim goes to the constitutionality of the state court conviction’, habeas



13 Id.
14 Caldwell v. Line, 679 F.2d 494, 496 (5th Cir. 1982).
15 Id. (citing Fulford v. Klein, 529 F.2d 377 (5th Cir. 1976), adhered to en banc, 550 F.2d 342 (1977);

Meadows v. Evans, 529 F.2d 385 (5th Cir. 1976), adhered to en banc, 550 F.2d 345 (1977), cert. denied,
434 U.S. 969, 98 S.Ct. 517, 54 L.Ed.2d 457 (1977); Grundstrom v. Darnell, 531 F.2d 272, 273 (5th Cir. 1976);
Watson v. Briscoe, 554 F.2d 650, 652 (5th Cir. 1977); Robinson v. Richardson, 556 F.2d 332, 334-35 (5th
Cir. 1977); Johnson v. Hardy, 601 F.2d 172, 174 (5th Cir. 1979); Keenan v. Bennett, 613 F.2d 127, 128 (5th
Cir. 1980); Delaney v. Giarrusso, 633 F.2d 1126, 1128 (5th Cir. 1981); Courtney v. Reeves, 635 F.2d 326,
330 (5th Cir. 1981); Richardson v. Fleming, 651 F.2d 366, 373 (5th Cir. 1981)).
16 Id. (citing Preiser v. Rodriguez, 411 U.S. 475, 489 (1973)).
17 Id. (referring to Preiser, 411 U.S. at 489-90)


                                                     3
corpus is the exclusive cause of action and the attendant requirement of exhaustion of

state remedies controls.” 18 “[T]he exhaustion requirement is satisfied if a claim has ‘been

presented once to the state's highest court’” 19 and “the habeas corpus applicant must

‘present his claims before the [state] courts in a procedurally proper manner according to

the rules of the state courts.’” 20

        As the Magistrate Judge stated, “Plaintiff’s allegations against the named

Defendants, which include accusations of improprieties by law enforcement officials, the

prosecutors, and his counsel, clearly challenge the fact and duration of his confinement,” 21

and therefore must initially be pursued on habeas corpus grounds, but only after Plaintiff

has exhausted available state-court remedies with respect to such allegations. 22 Because

Plaintiff indicates on the face of his complaint he has not initiated any other lawsuits in

state or federal court dealing with the same facts that are involved in this action or

otherwise relating to his imprisonment, 23 insofar as the instant matter can be construed

as a request for habeas corpus relief, the Court dismisses Plaintiff’s complaint without

prejudice for failure to exhaust available state-court remedies. 24

II.     Section 1983 Claims

        The Court next determines whether any valid § 1983 claims are raised by Plaintiff’s

complaint. The Supreme Court has explained:

        [I]n order to recover damages for allegedly unconstitutional conviction or
        imprisonment, or for other harm caused by actions whose unlawfulness would render
        a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or

18 Id. (quoting Fulford, 529 F.2d at 381).
19 Dupuy v. Butler, 837 F.2d 699, 702 (5th Cir. 1988) (quoting Carter v. Estelle, 677 F.2d 427, 442 n. 10
(5th Cir. 1982), modified on other grounds, 691 F.2d 777 (5th Cir.1982), cert. denied, 460 U.S. 1056, 103
S.Ct. 1508 (1983)).
20 Id. (quoting Carter, 677 F.2d at 443).
21 R. Doc. 8 at 2.
22 Hernandez v. Spencer, 780 F.2d 504, 505 (5th Cir. 1986).
23 R. Doc. 5 at 1.
24 McGrew v. Texas Board of Pardons & Paroles, 47 F.3d 158, 161 (5th Cir. 1995).


                                                   4
        sentence has been reversed on direct appeal, expunged by executive order, declared
        invalid by a state tribunal authorized to make such determination, or called into
        question by a federal court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A
        claim for damages bearing that relationship to a conviction or sentence that has not
        been so invalidated is not cognizable under § 1983. Thus, when a state prisoner seeks
        damages in a § 1983 suit, the district court must consider whether a judgment in favor
        of the plaintiff would necessarily imply the invalidity of his conviction or sentence; if
        it would, the complaint must be dismissed unless the plaintiff can demonstrate that
        the conviction or sentence has already been invalidated. 25

In this case, Plaintiff has not made the requisite showing that his conviction or sentence has

already been invalidated by a state or federal tribunal authorized to make such a

determination. Accordingly, none of Plaintiff’s § 1983 claim against any of the defendants

are cognizable.

        Plaintiff’s § 1983 claims brought against the district attorneys, Defendants Russell,

Gautreaux, and Morvant, are also barred for the following additional reasons. “Criminal

prosecutors [] enjoy absolute immunity from claims for damages asserted under § 1983 for

actions taken in the presentation of the state’s case.” 26 Accordingly, any claim against

Defendants Russell, Gautreaux, and Morvant in their individual capacity is barred by the

absolute prosecutorial immunity they enjoy. This immunity applies even where the

prosecutors’ acts were alleged to have been malicious, wanton, or negligent, 27 and extends to

“actions preliminary to the initiation of a prosecution and actions apart from the

courtroom.”28

        Even construing Plaintiff’s allegations to be made against the prosecutors in their

official capacity, Plaintiff still fares no better. As the Fifth Circuit has explained:

        For purposes of “official capacity” suits under § 1983, the district attorney's office
        resembles other local government entities. Therefore, we advert to the Supreme
        Court's development of principles for determining whether a municipality or other


25 Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
26 Boyd v. Biggers, 31 F.3d 279, 285 (5th Cir. 1994) (citing Graves v. Hampton, 1 F.3d 315, 317 (5th Cir.
1993)); see also Imbler v. Pachtman, 424 U.S. 409 (1976).
27 Rykers v. Alford, 832 F.2d 895, 897 (5th Cir. 1987).
28 Buckley v. Fitzsimmons, 509 U.S. 259, 272 (1993) (quotation marks omitted).


                                                   5
        local government entity should be held liable under 42 U.S.C. § 1983 for the
        constitutional tort of its employee. 29

“In order to hold a municipality or a local government unit liable under Section 1983 for the

misconduct of one of its employees, a plaintiff must initially allege that an official policy or

custom was a cause in fact of the deprivation of rights inflicted.” 30 “To satisfy the cause in fact

requirement, a plaintiff must allege that the custom or policy served as a moving force behind

the constitutional violation at issue or that [his] injuries resulted from the execution of an

official copy or custom.” 31 “A plaintiff may not infer a policy merely because harm resulted

from some interaction with a governmental entity.” 32 Instead, the plaintiff must identify the

policy or custom which allegedly caused the deprivation of his constitutional rights. 33 In this

case, Plaintiff does not even allege the purported violations here stemmed from an official

policy or custom, much less identify such a policy or custom. Accordingly, Plaintiff’s § 1983

claims against the prosecutors must be dismissed with prejudice.

                                          CONCLUSION

        For the foregoing reasons, IT IS ORDERED that Plaintiff’s complaint, insofar as

it can be construed as a request for habeas corpus relief, is hereby DISMISSED

WITHOUT PREJUDICE for failure to exhaust available state-court remedies.

        IT IS FURTHER ORDERED that Plaintiff’s claims under 42 U.S.C. § 1983 are

hereby DISMISSED WITH PREJUDICE under 28 U.S.C. §1915(e)(2)(B)(ii).

        New Orleans, Louisiana, this 9th day of September, 2019.
                                        _____________________________
                                                SUSIE MORGAN
                                        UNITED STATES DISTRICT JUDGE
29 Burge v. Parish of St. Tammany, 187 F.3d 452, 470 (5th Cir. 1999)
30  Spiller v. City of Texas City, Police Department, 130 F.3d 162, 167 (5th Cir. 1997) (quotation marks,
brackets, and citations omitted).
31 Id.
32 Colle v. Brazos County, Texas, 981 F.2d 237, 245 (5th Cir. 1993).
33 See, e.g., Murray v. Town of Mansura, 76 F. App'x 547, 549 (5th Cir. 2003); Treece v. Louisiana, 74 F.

App'x 315, 316 (5th Cir. 2003).

                                                   6
